Citation Nr: 1703790	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for status post excision of osteochondroma, left proximal tibia; with a separate 10 percent rating for associated instability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of bipolar disorder and chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from October 1974 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO's August 2014 rating decision increased the Veteran's status post excision of osteochondroma, left proximal tibia from 0 to 10 percent, retroactively effective from August 13, 2014 (date of the claim); and denied reopening a service connection for bipolar disorder due to a lack of new and material evidence.  The RO's May 2015 rating decision then granted a separate 10 percent rating for instability associated with the left knee osteochondroma, effective from August 13, 2014.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  An October 2015 rating decision again denied reopening the service-connection claim for a bipolar disorder, and also denied a claim for service connection for chronic adjustment disorder.  

The question of whether new and material evidence has been received to reopen the service connection claim for a bipolar disorder remains before the Board.  Notably, the RO reopened this claim in the November 2015 statement of the case (SOC).  Regardless of the RO's action, the Board must address the issue of new and material evidence in the first instance, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, such that what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly and reopening the claim for the reasons discussed below.  Having reopened the bipolar disorder claim, the Board recharacterizes it to include other psychiatric disorders that also have been claimed and diagnosed, particularly chronic adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Veteran cancelled his requested Board hearing, which had been scheduled for January 2017, at the Central Office in Washington, D.C.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an acquired psychiatric disorder, inclusive of bipolar disorder and chronic adjustment disorder, and for increased ratings for left knee osteochondroma and left knee instability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for bipolar disorder was previously denied in a July 2006 rating decision.  The RO notified the Veteran of the decision, and informed him of his right to appeal, but he did not appeal the decision.

2.  Evidence received since the RO's July 2006 rating decision is new and material because it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.






CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for bipolar disorder is final and binding.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the claim for service connection for bipolar disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Service Connection for Bipolar Disorder

As the Board's decision to grant the Veteran's petition to reopen the claim for bipolar disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  The Board, however, is remanding the service-connection claim for additional development, rather than immediately readjudicating it de novo on the merits.  

In this case, the RO issued a prior final July 2006 rating decision that denied the Veteran's claim for service connection for a bipolar disorder.  The basis of the July 2006 denial was that, although the Veteran was acknowledged to be diagnosed with bipolar disorder on or about February 2005, nonetheless, there was no evidence of treatment for the condition during military service or evidence of continuous treatment since discharge from military service.  The evidence of record at the time of this decision included service treatment records, and VA and private treatment records dated from March 2001 to July 2006.  The July 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

Notably, although the Veteran's petition to reopen was initially denied in an August 2014 RO rating decision, it does not appear that this decision also became final and binding.  Rather, in April 2014, the Veteran submitted a new lay statement and additional VA treatment records concerning his then-current mental health treatment and medications.  Consequently, such records constituted new and material evidence for a pending claim, such that the August 2014 rating decision did not became final and binding on the Veteran.  38 C.F.R. § 3.156(b).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, the Veteran has submitted "new" evidence since the prior final denial of his claim in July 2006, in the sense that there is evidence that was not of record at the time of the prior final decision.  Specifically, the Veteran has submitted additional medical opinion evidence and relevant lay contentions that appear to support establishing service connection.  In May 2015, a private physician wrote that the Veteran had experienced bipolar disorder since age 15 and indicated the notion that such condition was either related to or aggravated by verbal, emotional, physical abuse and assault by his commanding officers, leading to several Article 15s against him.  He added that he was of the belief that the Veteran experienced a chronic adjustment disorder while in the army, as he never felt like he fit in belong or part of the company he was with. Additionally, he was diagnosed and treated for bipolar disorder in his 40s.

The private medical opinion appears to rely largely on the Veteran's recitation of his in-service history and medical history, but such lay contentions are presumed credible for the limited purpose of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992) (In determining whether evidence is new and material, the credibility of the evidence is to be presumed). 

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the new medical opinion evidence indicates at least a reasonable possibility of in-service incurrence or aggravation of bipolar disorder.  The new evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  

Thus, the Board finds there is new and material evidence of record, and the claim for service connection for bipolar disorder is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bipolar disorder is reopened; the appeal is allowed to this extent.

REMAND

Service Personnel Records (SPRs)

As mentioned, a May 2015 private physician offered a positive medical opinion supporting the notion that the Veteran has had bipolar disorder since age 15 and indicated the possibility that such condition was aggravated in-service by verbal, emotional, physical abuse and assault by his commanding officers, leading to several Article 15s against him.  Moreover, the Veteran's December 2015 substantive appeal submits, "Finally, I argued with the Captain that wound up with my asking for an early out for a general under honorable conditions for a Personality Disorder."  

Thus, the Veteran's service personnel records are potentially relevant to resolving the Veteran's psychiatric disorder claim.  However, only the service treatment records are presently available and do not support the Veteran's claim.  The Veteran's entrance examination report did not note bipolar disorder or any other psychiatric disorder.  The Board's review of the service treatment records is unremarkable for any complaints, treatment or diagnoses of any psychiatric disorder, including any in-service indications of bipolar disorder and chronic adjustment disorder.  Thus, the Veteran's service personnel records could be important to resolving the appeal and should be sought.
 
Social Security Administration (SSA) Records

A remand is also necessary to obtain any outstanding SSA medical records.  The Veteran reported that he had applied for SSA disability payments, in his April 2015 statement (VA Form 21-4138).  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Knee Examination

The Board observes that the August 2014 VA knee examination did not, per 38 C.F.R. § 4.59, report range of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Although the Veteran's left knee disability is not specifically arthritis, but rather left knee osteochondroma and associated instability, the Board observes that such testing is applicable to this case.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability).  Pursuant to the Court's guidance in Correia v. McDonald, 28 Vet. App. 158 (2016), another examination should be afforded to the Veteran to report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  The examiner should also comment on the extent of functional impairment, if any, produced solely by the left knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records.

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

The examiner should also comment on the extent of functional impairment, if any, produced solely by the left knee disability.  

4.  Obtain a VA examination to ascertain the etiology of the Veteran's acquired psychiatric disability.  The examiner should diagnose any current acquired psychiatric disability, and then opine as to whether it is at least as likely as not (50 percent or greater) that any current acquired psychiatric disability either began during or was otherwise caused by his military service.  Why or why not? 

In so doing the examiner should review the May 2015 statement from Solace Behavioral Health, which suggested the Veteran developed an adjustment disorder while in the military and then was diagnosed with bipolar disorder decades later.  The examiner should indicate whether he/she agrees with such a statement and should also explain whether an adjustment disorder would continue once the Veteran left service, and what, if any, relationship it would have with bipolar disorder.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


